— In seven proceedings pursuant to Real Property Tax Law article 7, (1) the petitioner in proceeding No. 1 appeals from an order of the Supreme Court, Rockland County (Sullivan, J.), dated April 8, 1985, which granted the respondents’ motion to dismiss the proceeding, (2) the petitioner in proceeding No. 2 appeals from an order of the same court, dated April 8, 1985, which granted the respondents’ motion to dismiss the proceeding, (3) the petitioner in proceeding No. 3 appeals from an order of the same court, April 8, 1985, which granted the respondents’ motion to dismiss the proceeding, (4) the petitioners in proceeding No. 4 appeal from an order of the same court, dated April 5, 1985, which granted the respondents’ motion to dismiss the proceeding, (5) the petitioner in proceeding No. 5 appeals from an order of the same court, dated April 8, 1985, which granted the respondents’ motion to dismiss the proceeding, (6) the petitioners in proceeding No. 6 appeal from an order of the same court, dated April 8, 1985, which granted the respondents’ motion to dismiss the proceeding, and (7) the petitioners in proceeding No. 7 appeal from an order of the same court, dated April 8, 1985, which granted the respondents’ motion to dismiss the proceeding.
Orders affirmed, with one bill of costs.
Special Term did not abuse its discretion by granting the respondents’ motions to dismiss these tax proceedings on the ground of gross laches (see, Matter of Sheerin v New York Fire Dept. Arts. 1 & 1B Pension Funds, 46 NY2d 488, 498, rearg denied 46 NY2d 1076), since it is clear that the petitioners *866inexcusably failed to prosecute their claims for over eight years after serving the petitions and, moreover, did not submit any affidavits of merit in opposition to the motions.
Even if it were assumed, as the petitioners contend, that the respondents solely relied upon the four-year limitations period provided in Real Property Tax Law § 718 in support of their motions, which statute did not apply to the case at bar since the petitions were concededly served prior to the effective date of its enactment (L 1977, ch 152, § 2; L 1976, ch 428, § 2), Special Term nevertheless had the inherent power to fashion an appropriate remedy in the interest of controlling its calendar and eliminating stale, meritless cases pending before it (see, Judiciary Law § 2-b; Gabrelian v Gabrelian, 108 AD2d 445, 448-449, appeal dismissed 66 NY2d 741). Weinstein, J. P., Eiber and Kunzeman, JJ., concur.